*82DISSENTING OPINION
OliveR, Judge:
I agree that plaintiff’s claim should be denied but I feel that the protests, as originally filed, fail to confer jurisdiction on this court to decide the dutiable status of the centering microscopes described on the entries involved herein. Section 514 of the Tariff Act of 1980 states, inter alia, that the protest be in writing, filed with the collector, “setting forth distinctly and specifically, and in respect to each entry, payment, claim, decision, or refusal, the reasons for the objection thereto.” While this language and that contained in previous acts have been given liberal interpretations by the courts over the years, the one requirement well recognized as indispensible for a sufficient protest is that it “set out the reasons for the objections to the collector’s action so that 'the collector would know what was in the mind of the protestant and, if proper, could take such action as was necessary to make corrections.” American Mail Line, Ltd. v. United States, 34 CCPA 1, C.A.D. 335.
Protest 62/7926 was filed at the port of Philadelphia on July 19, 1961, and pertains to entry number 11650 which was liquidated by the collector on May 26, 1961. This entry covers two classes of merchandise, namely, centering microscopes valued over $50 each and dividing 'heads for 'boring machines. The microscopes were entered and liquidated at 45 per centum ad valorem under paragraph 228(b), as modified. The dividing heads were entered and liquidated at 15 per centum ad valorem under paragraph 372, as modified. Due to an advance in value returned by the appraiser, duties were increased by $182.40. Protest 62/7926 reads as follows:
Collector of Customs Port of Philadelphia, Pa.
Sir:
We respectfully refer to Cons. Entry No. 11650 dated December 11, 1957, covering 3 cases Dividing Heads for Boring Machine, 1 Pkg. Microscopes, imported in our name via AIRPLANE for the account of F.T. Griswold Manufacturing Company.
This entry was liquidated under date of May 26, 1961 under paragraph 372 at the rate of 15 %, with a balance due Customs in the amount of $182.40.
This liquidation is protested due to the fact that we believe the merchandise should have been liquidated as machines, nspf, having an electric element as an essential feature, under paragraph 353 at the rate of 18%%.
In view of the above circumstances we respectfully request that the entry be reliquidated accordingly.
Respectfully,
CHAS. KURZ CO.
Protest 62/7946, filed at Philadelphia on July 24, 1961, pertains to entry number 9993, also liquidated on May 26,1961. Both the entry *83and the protest are in all material respects identical in content to those in protest 62/7926, supra.
It will be noticed that the protest in 62/7926, after directing the collector’s attention to the entry involved, as well 'as to the merchandise contained in that entry, proceeds to state that it was liquidated under paragraph 372 at 15 per centum 'ad valorem. Further, it states that this liquidation is being protested and .that the merchandise should be liquidated under paragraph 353 at 13% per centum ad valorem. It is clear, of course, that the entries were liquidated in part only under paragraph 372, the microscopes being liquidated as entered under paragraph 228(b). Nevertheless, it seems to me that the natural intendment of these protests was to put at issue the collector’s action in classifying merchandise under paragraph 372. While identifying both types of merchandise involved in the entries, the protests, in the second and third paragraphs, effectively specify the area of complaint, and in each instance, the collector’s report refers to the merchandise covered by the protests as being properly classified within paragraph 372 pursuant to a uniformly established practice. Unlike the maj ority in this case, I find these reports to be reasonable responses and complete answers to the action initially protested by the importer of record herein.
As it has been held many times before, where two or more kinds of merchandise are involved in entries, there must be a relationship shown between the claim and the particular item or items being challenged. United States v. Fred. Gretsch Mfg. Co., Inc., 26 CCPA 267, C.A.D. 26; Hudson Rissman v. United States, 46 Cust. Ct. 133, C.D. 2246; Shreve & Hays, a/c Engine Imports, Inc. v. United States, 49 Cust. Ct. 325, Abstract 67273. At the least, we have recognized that this still requires the protestant to identify the action of the collector against which he is claiming. American Commerce Co. et al. v. United States, 42 Cust. Ct. 98, C.D. 2072. Therefore, by specifying a particular paragraph under which the collector had classified one kind of merchandise, the protest will not be viewed as covering merchandise classified under a different paragraph even if it recites all the merchandise contained in the entry. Kaiser Reismann Corp. v. United States, 49 Cust. Ct. 236, Abstract 67068. Thus, in the instant case, where two kinds of merchandise have been entered and classified under two distinct paragraphs of the tariff act, a claim relating to the collector’s action in liquidating merchandise under one of those paragraphs will not support a later claim respecting merchandise liquidated under another paragraph.
Furthermore, where an original pleading is limited by its terms to certain merchandise, plaintiff cannot, via amendment thereto, enlarge his claim to cover merchandise hitherto not covered by timely *84protest. As our appellate court lias said in United States v. Weigert-Dagen et al., 39 CCPA 58, C.A.D. 461:
A protest under section 514, supra, may be amended to include a new claim regarding tlie same items of merchandise covered by the original protest, but, a motion to amend, introducing new merchandise for the first time constitutes a new protest and as such is untimely after the expiration of the 60-day period of limitation provided in section 514. * * *
It is clear that the amendments to these protests, coming in April 1964, were patently untimely. As the record reveals, the action of the circuit judge in granting them was based upon the understanding that there was no question concerning the original protests (R.. 3). In any event, such amendments do not become the law in the case so far as to bind this court on the issue of jurisdiction. Geo. S. Bush & Co., Inc., et al. v. United States, 135 F. Supp. 696, C.D. 1175; Sweeney & Johnson v. United States, 61 Treas. Dec. 1331, T.D. 45772; Canada Dry Ginger Ale, Inc. v. United States, 5 Cust. Ct. 267, Abstract 44043. Although neither party may raise the issue, it remains the duty of the court in the final analysis to keep cognizance of and pass upon its jurisdictional power to entertain causes. Cf. S. Stern & Co. v. United States, 51 CCPA 15, C.A.D. 830.
For the reasons expressed herein, I would dismiss both protests for insufficiency.